DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 06/12/2020. Claims 6, 8, 12, 14 and 19 were amended; no claim was cancelled or added in a reply filed 09/14/2020. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see amendment of claim 12 , filed 09/14/2020, with respect to the objection of claim 12 have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant’s arguments, see amendment of the claims, filed 09/14/2020, with respect to the 112b rejection of claims 6-9 and 19 have been fully considered and are persuasive.  The 112b rejection of claims 6-9 and 19 has been withdrawn. However, the 112b rejection of claim 20 is still pending because Applicant did not provide any argument or amendments addressing the rejection.
Applicant's arguments filed 09/14/2020 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the 103 rejection is flawed because Gillen does not disclose “a controller configured to instruct the recipient camera device via the communication system to 
While the delivery vehicle (a drone as taught in paragraph 45) approaches the service point device (a doorbell camera as taught in paragraph 36 and fig. 1), Paragraph 98 of Gillen teaches the delivery vehicle sending a short range communication to the service point device in order to activate the service point device and inquire whether a person is available to accept the package. If no person is available, paragraph 138 teaches that the service point device is able to be activated by a delivery driver (or a drone as taught in paragraph 45) or by the recipient to receive scheduled communication/communication session from the delivered package until the customer picks it up (see paragraph 138 “ FIG. 11 is a flowchart illustrating processes and procedures that may be used to monitor an item 102 that was delivered to a service point using a service point device (e.g., service point device 117).  Starting at block 802, the delivery vehicle driver may place the item at the service point and establish a communication session between the item 102 and the service point device 117. In one example embodiment, the communication session between the item 102 and the service point device 117 may be established before the item 102 is removed from the delivery vehicle.  For example, the user computing entity 120 may establish a communication session between the item 102 and the service point device 117.”)
Paragraph 144 discloses that the scheduled communication can be signal received from the delivery package, geophysical location of the item or image and/or video data of the delivery package (“In example embodiments, a characteristic of the scheduled communication other than the signal strength of the communication may be used to determine if an item has 
Paragraph 145 elaborates further on the embodiment of the scheduled communication being  an image and video data. It discloses “the communication session may comprise the service point device 117 capturing digital image data and/or video data of the item 102.  For example, the item 102 may be placed in a position where it is within the view of one or more imaging devices 158 of the service point device 117.  The most recently captured digital image data and/or video data may be compared against previously captured digital image data and/or video data to determine if the item 102 has been moved or otherwise tampered with.”
Therefore, based on the paragraphs above, a person of ordinary skill in the art would understand that Gillen discloses “a controller configured to instruct the recipient camera device via the communication system to verify package delivery based on an image of the delivered package.” because Gillen discloses that a delivery drone is configured to start a communication session between the service point device and the package, wherein the communication session consists of the service point device taking pictures of the delivered package until an authorized person picks up the package. Therefore, the 103 combination of reference discloses all the limitations of claim 1. 
Applicant's arguments filed 09/14/2020 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the addition of “via a transportation system”, “via a package drop-off mechanism”, and “sending an instruction to the recipient camera device…” are enough to integrate abstract idea of the claim into a practical application. Examiner respectfully disagrees. The amended limitation do not integrate the abstract idea into a practical application because these additional elements are still recited at a high level of generality which are simple field of use limitations and instructions to apply the abstract idea on computer environment. Furthermore, seen as a whole/in combination, the limitation of claim 14 are not tied to each other to recite an inventive concept (i.e. a human operator is able to perform the operation of each limitation which renders the claim abstract). Therefore, the 101 rejection is maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”transportation system”, “a package drop-off mechanism”, “communication system” and “a controller” in claim 1, “a communication system” claim 6, 8 and “the controller” in claim 9, 10-11 and “transportation system”, “package drop-off mechanism” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of an automated delivery device”, “by means of a camera” in claim 15 and “by means of a radio system” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “verifying that the automated delivery device has moved to the correct package recipient location”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “verifying that the automated delivery device has moved to a correct package recipient location”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “moving a package to a package recipient location; dropping off the package at the package recipient location, communicating with a recipient camera device at the package recipient location; and instructing the recipient camera device to verify package delivery based on an image of the delivered package”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites “a package drop-off mechanism” and “a recipient camera device”. These limitations are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The “transportation system” recited is a field of use limitation which simple ties an abstract idea to a certain technological field and nothing more. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 14 without successfully integrating the exception into a practical application (an automated delivery device and a camera of the automated delivery device are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 16 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 14 without successfully integrating the exception into a practical application (a delivery verification server is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 14 without successfully integrating the exception into a practical application (a delivery verification server is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 14 without 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “moving a package to a package recipient location; communicating with a recipient at the package recipient location; verifying that the automated delivery device has moved to the correct package recipient location based on data received from the recipient; and dropping off the package at the package recipient location if the automated delivery device has moved to the correct package recipient location”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites “a recipient ranging device and “communication system”. These limitations are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment. Furthermore, the claim recites “automated delivery device”, this limitation is a field of use limitation which amounts to generally linking the use of the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimchi (US 2015/0120094)
As per claim 19, Kimchi discloses an automated delivery device comprising: 
A transportation system configured to move a package to a package recipient location (fig. 2, fig. 6, paragraph 31, 40 and 103, the UAV is equipped with a mechanisms to transport the package to the recipient location);
 a communication system configured to communicate with a recipient ranging device at the package recipient location  (paragraph 103-106, fig. 6, the UAV establishes a 
a controller configured to verify that the automated delivery device has moved to a correct package recipient location based on data received by the communication system from the recipient ranging device (paragraph 26-28, 102-106, 128-131, the UAV adjusts the navigation to keep heading towards the mobile device of the recipient); and 
a package drop-off mechanism configured to drop off the package at the package recipient location if the automated delivery device has moved to the correct package recipient location (paragraph 26-28, 102-106, 128-131, the UAV drops off the package once it reaches the location of the mobile device).

As per claim 20, Kimchi discloses a method for delivering a package comprising:
moving a package to a package recipient location (fig. 2, fig. 6, paragraph 31, 40 and 103, the UAV is equipped with a mechanisms to transport the package to the recipient location);
communicating with a recipient ranging device at the package recipient location (paragraph 103-106, fig. 6, the UAV establishes a communication session with a recipient device to update the UAV with the location of the mobile device); 
verifying that the automated delivery device has moved to the correct package recipient location based on data received by the communication system from the recipient ranging device (paragraph 102-106, the UAV adjusts the navigation to keep heading towards the mobile device of the recipient); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5-8, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Gillen (US 2017/0323545).
As per claim 1, Kimchi discloses an automated delivery device comprising: 
a transportation system configured to move a package to a package recipient location (fig. 2, fig. 6, paragraph 31, 40 and 103, the UAV is equipped with a mechanisms to transport the package to the recipient location); 
a package drop-off mechanism configured to drop off the package at the package recipient location (fig. 2, 34-f, paragraph 40, 42, 46, 53 and 103, the UAV is equipped with mechanism to engage and disengage packages in order to drop off the package at the recipient location); 
a communication system configured to communicate with a recipient camera device at the package recipient location (paragraph 103-106, fig. 6, the UAV establishes a communication session with a recipient camera device (i.e. a mobile device or camera/web-cam placed in the house in order to help in landing the UAV).
A controller configured to instruct the recipient camera device via the communication system to verify the landing of the automated delivery device (paragraph 103-106, fig. 6).
However, Kimchi highly suggests but does not explicitly disclose but Gillen explicitly disclose  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gillen in the teaching of Kimchi in order to ensure that the item is not removed from the service point by an unauthorized individual (paragraph 4).

As per claim 5, Kimchi discloses wherein the communication system is radio system (paragraph 96, 103, 108 and 152).

As per claim 6, Kimchi discloses wherein the communication system is configured to communicate with a recipient ranging device and wherein the controller is configured to verify that the automated delivery device has moved to a correct package recipient location based on data received by the communication system from the recipient ranging device (paragraph 102-106, 128-131).

As per claim 7, Kimchi discloses wherein the recipient ranging device is a beacon device (paragraph 102-105, the mobile device works as a beacon device).

As per claim 8, Kimchi discloses wherein the communication system is configured to communicate with a recipient authentication device and wherein the controller is configured to verify that the automated delivery device has moved to a correct package recipient location based on data received by the communication system from the recipient authentication device (paragraph 102-106, 128-131, the UAV delivers the package to the location of the user’s mobile device, wherein the location of the mobile device is updated in order to help the UAV navigate to the correct recipient location).

As per claim 12, Kimchi discloses wherein the delivery device is an unmanned aerial vehicle (paragraph 20, fig. 6).

As per claim 13, Kimchi discloses wherein the controller is implemented by a secure embedded controller (fig. 14, paragraph 152-153).

As per claim 14, Kimchi discloses a method for delivering a package comprising:
moving a package to a package recipient location via a transportation system (fig. 2, fig. 6, paragraph 31, 40 and 103, the UAV is equipped with a mechanisms to transport the package to the recipient location); 
dropping off the package at the package recipient location via a package drop-off mechanism (fig. 2, 34-f, paragraph 40, 42, 46, 53 and 103, the UAV is equipped with mechanism to engage and disengage packages in order to drop off the package at the recipient location); 

Sending an instruction to the recipient camera device to verify the landing of the automated delivery device (paragraph 103-106, fig. 6).
However, Kimchi highly suggests but does not explicitly disclose but Gillen explicitly disclose  
instructing the recipient camera device to verify package delivery based on an image of the delivered package (paragraphs 45, 98-101 and 137-142, the delivery controller instructs the security camera to monitor the delivered package).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gillen in the teaching of Kimchi in order to ensure that the item is not removed from the service point by an unauthorized individual (paragraph 4).
As per claim 18, Kimchi discloses communicating with the recipient camera device by means of a radio system. (paragraph 96, 103, 108 and 152).
Claims 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Gillen (US 2017/0323545), as disclosed in the rejection of claim 1 and 14, in further view of Gil (US 2018/0155032).
As per claim 2, Kimchi in view of Gillen do not explicitly disclose but Gil explicitly discloses comprising a further camera system configured to obtain a further image of the delivered package (paragraph 405-406).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gil in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 3, Kimchi in view of Gillen and Gil disclose all the limitation of claim 2. Kimchi in view of Gillen does not disclose but Gil further discloses wherein the controller is configured to upload the further image to a delivery verification server (paragraph 405-406).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gil in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 15, Kimchi discloses wherein the package is moved to the package recipient location by means of an automated delivery device (paragraph 20, 102-103, fig. 6). However, Kimchi in view of Gillen does not disclose but Gil discloses the method comprises obtaining a further image of the delivered package by means of a camera of the automated delivery device (paragraph 405-406).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gil in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 16, Kimchi in view of Gillen and Gil disclose all the limitation of claim 15. Kimchi in view of Gillen does not disclose but Gill further discloses uploading the further image to a delivery verification server (paragraph 405-406).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gil in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Gillen (US 2017/0323545) and Gil (US 2018/0155032), as disclosed in the rejection of claim 2 and 15, in further view of Gorlin (US 2016/0104113).
As per claim 4, Kimchi in view of Gillen does not disclose but Gil discloses wherein the controller is configured to upload the further image to a delivery verification server (paragraph 405-406). However, Kimchi in view of Gillen and Gil does not disclose but Gorlin discloses that the uploaded image is uploaded with a timestamp of the drop off of the package (paragraph 192).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gorlin in the teaching of Kimchi in view of Gillen and Gil, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 17, Kimchi in view of Gillen does not disclose but Gil discloses uploading the further image to a delivery verification server (paragraph 405-406). However, Kimchi in view of Gillen and Gil does not disclose but Gorlin discloses that the uploaded image is uploaded with a timestamp of the drop off of the package (paragraph 192).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gorlin in the teaching of Kimchi in view of Gillen and Gil, since the claimed invention is merely a combination . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Gillen (US 2017/0323545), as disclosed in the rejection of claim 8, in further view of Ganesh (US 2016/0068264).
As per claim 9, Kimchi in view of Gillen does not disclose but Ganesh discloses wherein the controller is configured to verify that the automated delivery device has moved to the correct package recipient location based on a verification that the recipient authentication device has possession about a previously negotiated token (paragraph 26-27 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ganesh in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2015/0120094) in view of Gillen (US 2017/0323545), as disclosed in the rejection of claim 1, in further view of Mathias (US 2019/0303861).
As per claim 10, Kimchi does not disclose but Gillen discloses wherein the controller is configured to instruct the recipient camera device to obtain the image of the delivery package and to analyze it for the delivery package (paragraph 45, 98-101, 137-142).
However, Kimchi in view of Gillen do not disclose but Mathias discloses analyzing a picture locally or uploading the picture to a delivery verification server to analyze the picture (paragraph 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mathias in the teaching of Kimchi in view of Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claim 11 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL

Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628